Citation Nr: 1641611	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  01-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for special monthly compensation (SMC) based on Housebound criteria.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1981 to November 1984, and from January 2002 to May 2003.  His service with the Army National Guard from January 2001 to May 2001 under 10 U.S.C.A. § 672 is also considered active duty.

The Veteran's claim of entitlement to an earlier effective date assigned for Special Monthly Compensation (SMC) was denied by a March 2014 rating decision.  The Veteran filed a NOD in August 2014.  A SOC was issued in December 2015.  A VA Form 9 was submitted in February 2016.  

Here, for the period beginning on December 23, 2011, the Veteran has been awarded a 100 percent schedular evaluation for major depressive disorder.  Further, the Veteran is also in receipt of a 20 percent rating for left L4-L5 bulging disc with neural foramina narrowing and severe lumbar myositis, 20 percent for left median neuropathy of the entrapment type at wrist level, a 10 percent rating for left L4-L5 radiculopathy associated with L4-L5 bulging disc, and a 10 percent rating for right median neuropathy of the entrapment type at wrist level.  He is also in receipt of noncompensable ratings for left hip subtrochanteric bursitis, status post-septoplasty due to posttraumatic septal deviation, and allergic rhinitis.  These additional evaluations combine to more than 60 percent during the rating period on appeal. 38 C.F.R. § 4.25.  Thus, the Veteran is eligible for consideration of special monthly compensation, and indeed, he is in receipt of SMC from December 23, 2011.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

On October 11, 2016, the Board denied entitlement to an earlier effective date for SMC based on Housebound criteria.


FINDINGS OF FACT

1.  On October 11, 2016, the Board denied entitlement to an earlier effective date for SMC based on Housebound criteria.

2.  The evidence of record shows that the Veteran was in receipt of temporary total disability ratings from February 25, 2004, to March 31, 2004, and March 21, 2007, to April 30, 2007.

3.  The Veteran met the criteria for special monthly compensation from February 25, 2004, to March 31, 2004, and March 21, 2007, to April 30, 2007, as a matter of law. 


CONCLUSIONS OF LAW

1.  The October 11, 2016, Board decision denying entitlement to SMC at the housebound rate prior to December 23, 2011, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

2.  The criteria for SMC at the housebound rate have been met only from February 25, 2004, to March 31, 2004, and March 21, 2007, to April 30, 2007.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

In this case, the Board erred in denying the Veteran's claim of entitlement to special monthly compensation at the housebound rate prior to December 23, 2011, insofar as the Board failed to address the periods from February 25, 2004, to March 31, 2004, and March 21, 2007, to April 30, 2007, during which the Veteran was in receipt of temporary total disability ratings.

Accordingly, the October 11, 2016,  Board decision addressing the issue of entitlement to an earlier effective date for special monthly compensation based on Housebound criteria is vacated.  

II.  Special Monthly Compensation

The Veteran is seeking entitlement to an effective date earlier than December 23, 2011, for SMC. 

The provisions of 38 U.S.C.A. § 1114 (s) provide SMC based on the veteran being permanently housebound by reason of service-connected disabilities.  38 U.S.C.A. 
 § 1114(s); 38 C.F.R. § 3.350 (i).  SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  Id.  Alternatively, SMC is payable at the housebound rate where the claimant, as a direct result of his service-connected disability or disabilities, is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.  

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the Ratings Schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute. Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of subsection 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the subsection 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render a veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, from May 20, 2003 to December 23, 2011, the Veteran is in receipt of TDIU due to his service-connected disabilities, a 70 percent rating for major depressive disorder, a 20 percent rating for left L4-L5 bulging disc with neural foramina narrowing and severe lumbar myositis, 20 percent for left median neuropathy of the entrapment type at wrist level, a 10 percent rating for left L4-L5 radiculopathy associated with L4-L5 bulging disc, and a 10 percent rating for right median neuropathy of the entrapment type at wrist level.  He is also in receipt of noncompensable ratings for left hip subtrochanteric bursitis, status post-septoplasty due to posttraumatic septal deviation, and allergic rhinitis.  Additionally, as of March 2007, the Veteran is also service-connected for left knee medial meniscus tear of the posterior horn, rated as 100 percent from March 21, 2007 to April 30, 2007, and as 10 percent disabling thereafter.  

The Board recognizes that the Veteran was assigned a temporary total disability rating from February 25, 2004 to March 31, 2004, under 38 C.F.R. § 4.30 for his service-connected left median neuropathy of the entrapment type at wrist level.  Additionally, from March 21, 2007 to April 30, 2007, he was assigned a temporary total disability rating under 38 C.F.R. § 4.30 for his service-connected left knee, vertical oriented tear of the posterior horn medical meniscus.  Given this, the Board finds that, the Veteran's periods of temporary total convalescent ratings involved different bodily systems than his PTSD, independently rated at 70 percent.  Therefore, for these two limited periods, he met the criteria for SMC as a matter of law.

However, while the Veteran's service-connected disabilities were independently ratable at a combined 60 percent prior to December 23, 2011, the Veteran did not have a 100 percent rating for any disability prior to December 23, 2011, other than those two periods of temporary total disability ratings noted above.  

Furthermore, for the portions of the appeal period for which the Veteran does not satisfy the criteria for SMC, the evidence of record does not otherwise show that the Veteran's service-connected disabilities resulted in the Veteran being housebound. The evidence of record shows that the Veteran was able to ambulate and was able to leave his home with the use of an assistive device.  There was no evidence showing that the Veteran is bedridden.  The record shows that he was able to leave his house for medical appointments.  

For these reasons, the Board finds that the Veteran is entitled to SMC at the housebound rate from February 25, 2004, to March 31, 2004, and March 21, 2007, to April 30, 2007.  To this limited extent, the appeal is granted.  

However, the preponderance of the evidence is against entitlement to SMC on the basis of being housebound for any other period prior to December 23, 2011.  As the preponderance of the evidence is against the claim for an earlier effective date of entitlement to SMC for this portion of the appeal period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

      (CONTINUED ON NEXT PAGE)












ORDER

The portion of the October 11, 2016, Board decision denying an earlier effective date for the grant of SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is vacated.

For the periods from February 25, 2004, to March 31, 2004, and March 21, 2007, to April 30, 2007, SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.  

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is denied for all other periods prior to December 23, 2011.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


